        Case 6:19-cm-00021-CMC Document 1                              Filed 09/16/19 Page 1 of 12 PageID #: 1
AO 106 (Rev . 01 /09) Application for a Search Warrant
                                                                                                        FILED
                                                                                                  US DISTRICT COURT
                                                                                                  WESTERN DISTRICT
                                        UNITED STATES                 DISTRICT COURT                OF ARKANSAS
                                                                   for the
                                                                                                                     Sep 16, 2019
                                                         Western District of Arkansas
                                                                                                             OFFICE OF THE CLERK
                 In the Matter of the Search of                       )
         (Briefly describe the property to be searched                )                         6:19cm21
          or identify the person by name and address)                 )         Case No.
   THE LOCATION OF CELLULAR TELEPHONE                                 )
          ASSIGNED CALL NUMBER                                        )
               501-690-9571                                           )

                                               APPLICATION FOR A SEARCH WARRANT

         l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that there is now concealed on the following person or property
located in the            Western            District of             Arkansas              (identify the person or describe property to
be searched and give its location) : See "Attachment A"
                                     This court has authority to issue this warrant under 18 U.S .C . §§ 2703(c)(1 )(A) and 2711
                                     (3)(A) and Federal Rule of Crim inal Procedure 41

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
                      See "Attachment B"
property to be seized):




           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                   ~ evidence of a crime ;
                   ~ contraband, fruits of crime, or other items illegally     possessed;
                   flJ property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

        The search is related to a violation of  18    U.S.C. § 3583(d),922g , and the application is based on these
facts: Supervised Release Violation; Felon in Possession of a Firearm---See attached Affidavit of DUSM Kevin Jarrell




           flJ    Continued on the attached sheet.
           flJ    Delayed notice of 30 days (give exact ending date if more than 30 days: _ __ _ _ _ ) is requested
                  under 18 U.S.C . § 3103a, the basis of which is set forth on the attached sheet.




                                                                                            Kevin Jarrell, DUSM
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:            09/16/2019


City and state: Texarkana, Texas                                          Hon. Caroline M. Craven, US Magistrate Judge, W.D. Ark.
                                                                                            Printed name and title
Case 6:19-cm-00021-CMC Document 1                Filed 09/16/19 Page 2 of 12 PageID #: 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

IN THE MATTER OF THE SEARCH OF
                                                    Case No. - - - - - -
THE CELLULAR TELEPHONE ASSIGNED
CALL NUMBER 501-690-9571
                                                    Filed Under Seal




                               AFFIDAVIT IN SUPPORT OF
                        AN APPLICATION FOR A SEARCH WARRANT

       I, Deputy United States Marshal Kevin W. Jarrell, being first duly sworn, hereby depose

and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

        1.    I make this Affidavit in support of an Application for a Search Warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the

location of the cellular telephone assigned call number 501-690-9571, whose service provider is

VERIZON WIRELESS, a wireless telephone service provider headquartered at 1095 Avenue of

the Americas, New York, NY 10036.          The Target Cell Phone is described herein and in

Attachment A, and the location information to be seized is described herein and in Attachment

B.

       2.     Because this search warrant seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a "pen register" and/or "trap and trace device," see 18 U.S.C. § 3127(3)

& (4 ), the requested warrant is designed to also comply with the Pen Register Act. See 18




                                                1
Case 6:19-cm-00021-CMC Document 1                    Filed 09/16/19 Page 3 of 12 PageID #: 3



U.S.C. §§ 3121-3127.      The requested search warrant therefore includes all the information

required to be included in an order pursuant to that statute. See 18 U.S.C. § 3123(b)(l).

       3.     I am a Deputy United States Marshal (DUSM) with the U.S. Marshal's Service,

(USMS), currently assigned to the Texarkana Division of the Western District of Arkansas. I

have been employed with the USMS since August 2014. As part of my daily duties as a deputy

U.S. Marshal, I have both led and assisted in conducting many fugitive investigations. I have

received training in the area of criminal investigations and fugitive apprehension.

       4.     The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This Affidavit is intended

to show merely that there is sufficient probable cause for the requested search warrant and does

not set forth all of my knowledge about this matter.

       5.     Based on the facts set forth in this Affidavit, there is probable cause to believe that

Christopher Fugate has violated Title 18 U.S.C. §§ 3583(d). Christopher Fugate was charged

with these crimes on August 23, 2019 and is the subject of an arrest warrant issued on September

5, 2019.    There is also probable cause to believe that the location information described in

Attachment B will assist law enforcement in arresting Christopher Fugate, who is a "person to be

arrested" within the meaning of Federal Rule of Criminal Procedure 41(c)(4).

       6.     The Court has jurisdiction to issue the proposed warrant because it is a "court of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is a District

Court of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C.

§ 2711(3)(A)(i).




                                                 2
Case 6:19-cm-00021-CMC Document 1                    Filed 09/16/19 Page 4 of 12 PageID #: 4



                                         PROBABLE CAUSE

       7.     The United States is conducting a criminal investigation of Christopher Fugate

regarding possible violations of 18 U.S.C. §§ 3583(d).

       8.     The Honorable Susan 0. Hickey, United Stated District Judge, for the Western

District of Arkansas found Christopher Fugate Guilty of Distribution of More than five (5) grams

of Actual Methamphetamine. On January 16, 2015, Christopher Fugate was sentenced to Sixty

(60) Months in federal custody, followed by four (4) years of supervised release.      Fugate's

supervision commenced on July 24, 2018.

       9.     On August 23, 2019 Christopher Fugate was arrested by the Hot Springs, Arkansas

Police Department after a brief pursuit and foot chase. The Hot Spring Police Department

charged Christopher Fugate for committing the following offenses: Simultaneous Possession of

Drugs and Firearms, Class Y Felony, Possession of Firearms by Certain Persons, Class B Felony,

Possession with Purpose to Deliver a Controlled Substance, Schedule VI, Class C Felony,

Unauthorized Use of Another Person's Property, Class B Felony, Fleeing on Foot, Class C

Misdemeanor, Possession Drug Paraphernalia, Class D Felony, Theft by Receiving a Firearm,

Class D Felony, along with multiple traffic violations.

       10.    On September 3, 2019 the United States Probation Office for the Western District

of Arkansas submitted a petition for a warrant for violation the following conditions of his

release: Violation Number One (1) Mandatory Condition -"The defendant shall not commit

another federal, state or local crime." Mandatory Condition-"The defendant shall not possess a

firearm, ammunition, destructive device, or any other dangerous weapon. Standard Condition No

7. -"The defendant shall refrain from excessive use of alcohol and shall not purchase, posses,



                                                 3
Case 6:19-cm-00021-CMC Document 1                     Filed 09/16/19 Page 5 of 12 PageID #: 5



use, distribute, or administer and controlled substance or any paraphernalia related to any

controlled substances, except as prescribed by a physician."

       11.    On September 5, 2019, a Federal Arrest Warrant was issued out of the Western

District of Arkansas on Christopher Fugate, for the charges in the aforementioned violations of

his federal supervised release. On this same day, I was assigned primary apprehension

responsibilities in the fugitive investigation of Christopher Fugate.

        12.   On September 10, 2019, surveillance was performed by USMS personnel and local

law enforcement personnel in and around the Hot Springs Arkansas area in an attempt to locate

Fugate. Investigators with the Hot Springs Police Department and Garland County Sheriffs

Office spoke with a reliable source who knows the fugitive, and others close to the fugitive . On

or about Tuesday September 10, 2019, the source advised that they contacted Christopher Fugate

on the phone number 501-690-9571. The source further advised investigators that they have

contacted Christopher Fugate on multiple occasions at this number. After learning this

information, USMS personnel believe that 501 -690-9571 is the new target number for

Christopher Fugate.

        13.   Based upon my training and experience as a fugitive investigator I know it is

common for fugitives to speak, meet, and otherwise maintain a relationship with family members

and significant others. Due to the propensity of fugitives to maintain these relationships, and

based upon the previous information provided in this Affidavit, I believe it is reasonable to grant

a Search Warrant for the phone of Christopher Fugate

        14.   In my training and experience, I have learned that VERIZON WIRELESS is a

company that provides cellular telephone access to the general public. I also know that providers

of cellular telephone service have technical capabilities that allow them to collect and generate

                                                  4
Case 6:19-cm-00021-CMC Document 1                     Filed 09/16/19 Page 6 of 12 PageID #: 6



information about the locations of the cellular telephones to which they provide service,

including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site

data, also known as "tower/face information" or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device's signal using data

from several of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise that E-911 Phase II data.

        15.   Based on my training and experience, I know that VERIZON WIRELESS can

collect E-911 Phase II data about the location of the Target Cell Phone, including by initiating a

signal to determine the location of the Target Cell Phone on VERIZON WIRELESS network or

with such other reference points as may be reasonably available.

        16.   Based on my training and experience, I know that VERIZON WIRELESS can

collect cell-site data about the Target Cell Phone. Based on my training and experience, I know

that for each communication a cellular device makes, its wireless service provider can typically

determine: (1) the date and time of the communication; (2) the telephone numbers involved, if

any; (3) the cell tower to which the customer connected at the beginning of the ·communication;

(4) the cell tower to which the customer connected at the end of the communication; and (5) the

duration of the communication.           I also know that wireless providers such as VERIZON

                                                  5
Case 6:19-cm-00021-CMC Document 1                   Filed 09/16/19 Page 7 of 12 PageID #: 7



WIRELESS typically collect and retain cell-site data pertaining to cellular devices to which they

provide service in their normal course of business in order to use this information for various

business-related purposes.

                               AUTHORIZATION REQUEST

       17.    Based on the foregoing, I request that the Court issue the proposed Search Warrant

to track the target telephone for a period of 30 days, pursuant to Federal Rule of Criminal

Procedure 41 and 18 U. S.C. § 2703(c).

       18.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the Search Warrant to delay

notice until 30 days after the collection authorized by the Search Warrant has been completed.

There is reasonable cause to believe that providing immediate notification of the Search Warrant

may have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the

subscriber or user of the Target Cell Phone would seriously jeopardize the ongoing investigation,

as such a disclosure would give that person an opportunity to destroy evidence, change patterns

of behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1 ). As

further specified in Attachment B, which is incorporated into the Search Warrant, the proposed

Search Warrant does not authorize the seizure of any tangible property.         See 18 U.S.C. §

3103a(b)(2). Moreover, to the extent that the Search Warrant authorizes the seizure of any wire

or electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic

information, there is reasonable necessity for the seizure for the reasons set forth above. See 18

U.S.C. § 3103a(b)(2).

       19.    I further request that the Court direct VERIZON WIRELESS to disclose to the

Government any information described in Attachment B that is within the possession, custody,

                                                6
Case 6:19-cm-00021-CMC Document 1                    Filed 09/16/19 Page 8 of 12 PageID #: 8



or control of VERIZON WIRELESS. I also request that the Court direct VERIZON WIRELESS

to furnish the Government all information, facilities, and technical assistance necessary to

accomplish the collection of the information described in Attachment B unobtrusively and with a

minimum of interference with VERIZON WIRELESS services, including by initiating a signal

to determine the location of the Target Cell Phone on VERIZON WIRELESS network or with

such other reference points as may be reasonably available, and at such intervals and times

directed by the government.         The Government shall reasonably compensate VERIZON

WIRELESS for reasonable expenses incurred in furnishing such facilities or assistance.

       20.    I further request that the Court authorize execution of the Search Warrant at any

time of day or night, owing to the potential need to locate the Target Cell Phone outside of

daytime hours.

       21.    I further request that the Court order that all papers in support of this Application,

including the Affidavit and Search Warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation.   Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

       Datedthis _j_k_ dayof ~                           ,2019.



                                                     Respectfully submitted,




                                                 ~   Deputy United States Marshal
                                                     United States Marshals Service



                                                 7
Case 6:19-cm-00021-CMC Document 1        Filed 09/16/19 Page 9 of 12 PageID #: 9



    Subscribed and sworn to before me this~   f::_chy o f / ~             , 2019.




                                              ~-~-k~
                                         Hon. Caroline M. Craven /
                                         United States Magistrate Judge




                                        8
Case 6:19-cm-00021-CMC Document 1         Filed 09/16/19 Page 10 of 12 PageID #: 10




                                 ATTACHMENT A


                              Property to Be Searched


        The cellular telephone assigned call number 501-690-9571, (the "Target Cell

        Phone"), whose wireless service provider is VERIZON WIRELESS, a company

        headquartered at 1095 Avenue of the Americas, New York, NY 10036.


        Records and information associated with the Target Cell Phone that is within the

        possession, custody, or control of VERIZON WIRELESS.
Case 6:19-cm-00021-CMC Document 1               Filed 09/16/19 Page 11 of 12 PageID #: 11



                                      ATTACHMENT B


                                Particular Things to be Seized


   I. Information to be Disclosed by the Provider

       All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. "Information about the location of

the Target Cell Phone" includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which "cell towers" (i.e.,

antenna towers covering specific geographic areas) and "sectors" (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of VERIZON WIRELESS,

VERIZON WIRELESS is required to disclose the Location Information to the government. In

addition, VERIZON WIRELESS must furnish the government all information, facilities, and

technical assistance necessary to accomplish the collection of the Location Information

unobtrusively and with a minimum of interference with VERIZON WIRELESS services,

including by initiating a signal to determine the location of the Target Cell Phone on VERIZON

WIRELESS network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government.         The government shall compensate

VERIZON WIRELESS for reasonable expenses incurred in furnishing such facilities or

assistance.

       This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
Case 6:19-cm-00021-CMC Document 1                Filed 09/16/19 Page 12 of 12 PageID #: 12



       In addition, pursuant to 18 U.S.C. § 3123, this warrant authorizes pen-trap devices to be

installed and used to record, decode, and/or capture dialing, routing, addressing, and signaling

information associated with each communication to or from the Target Cell Phone described in

Attachment A, including the date, time, and duration of the communication, and the following,

without geographic limit:

        •   Any unique identifiers associated with the cell phone device or devices used to

       make and receive calls with cell phone number (870) 331-9174, including ESN,

       MEIN, IMSI, IMEI, SIM, or MIN

        •   Source and destination telephone numbers and email addresses

   II. Information to Be Seized by the Government

       All information described above in Section I that will assist in arresting Christopher

Fugate, who was charged with a Supervised Release Violation. Fugate is on Federal Supervision

as part of his sentence stemming from a January 16, 2015 conviction for Distribution of More

than 5 grams of Actual Methamphetamine in which he was sentenced to Sixty (60) months in

federal custody, followed by four (4) years of supervised release. Christopher Fugate, is the

subject of an arrest warrant issued on September 5, 2019, and is a "person to be arrested" within

the meaning of Federal Rule of Criminal Procedure 41 (c)( 4). ]

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.



                                                 2
